Case 20-19885-ABA   Doc 1    Filed 08/25/20 Entered 08/25/20 12:46:45   Desc
                            Petition Page 1 of 5
Case 20-19885-ABA   Doc 1    Filed 08/25/20 Entered 08/25/20 12:46:45   Desc
                            Petition Page 2 of 5
Case 20-19885-ABA   Doc 1    Filed 08/25/20 Entered 08/25/20 12:46:45   Desc
                            Petition Page 3 of 5
Case 20-19885-ABA   Doc 1    Filed 08/25/20 Entered 08/25/20 12:46:45   Desc
                            Petition Page 4 of 5
Case 20-19885-ABA   Doc 1    Filed 08/25/20 Entered 08/25/20 12:46:45   Desc
                            Petition Page 5 of 5
